              Case 3:19-cv-03674-WHA Document 173 Filed 01/13/21 Page 1 of 2




 1   JEFFREY BOSSERT CLARK
     Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   MARCIA BERMAN
     Assistant Branch Director
 4   R. CHARLIE MERRITT
     KEVIN P. HANCOCK
 5   Trial Attorneys
     U.S. Department of Justice
 6   Civil Division, Federal Programs Branch
     1100 L Street, N.W.
 7   Washington, DC 20530
 8   Telephone: (202) 616-8098
     E-mail: robert.c.merritt@usdoj.gov
 9
     Attorneys for Defendants
10
11
                              UNITED STATES DISTRICT COURT
12                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

13
      THERESA SWEET, et al.,
14                                                         No. 3:19-cv-03674-WHA
                         Plaintiffs,
15
16            v.
                                                           NOTICE OF RULE 25(d) SUBSTITUTION
17    DR. MITCHELL ZAIS, in his official capacity
      as Acting Secretary of Education, and the
18    UNITED STATES DEPARTMENT OF
      EDUCATION
19
20                       Defendants.

21
22
            Pursuant to Federal Rule of Civil Procedure 25(d), Acting Secretary of Education Dr.
23
     Mitchell Zais is substituted in his official capacity as a Defendant in this case.
24
25
     Dated: January 13, 2021                             Respectfully submitted,
26
                                                         JEFFREY BOSSERT CLARK
27                                                       Acting Assistant Attorney General
28                                                       MARCIA BERMAN
                                                         Assistant Branch Director

                                         Notice of Rule 25(d) Substitution
                                               3:19-cv-03674-WHA
     Case 3:19-cv-03674-WHA Document 173 Filed 01/13/21 Page 2 of 2




 1                                       /s/ R. Charlie Merritt
                                         R. CHARLIE MERRITT (VA Bar # 89400)
 2                                       KEVIN P. HANCOCK
                                         Trial Attorneys
 3                                       U.S. Department of Justice
                                         Civil Division, Federal Programs Branch
 4                                       1100 L Street, N.W.
                                         Washington, DC 20530
 5                                       Telephone: (202) 616-8098
                                         E-mail: robert.c.merritt@usdoj.gov
 6
                                         Attorneys for Defendants
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                         Notice of Rule 25(d) Substitution
                               3:19-cv-03674-WHA
